                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

CHRISTOPHER ATHEY                             §
v.                                            §        CIVIL ACTION NO. 6:17cv594
OFFICER T. THOMAS, ET AL.                     §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The Plaintiff Christopher Athey, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. §1983 complaining of alleged violations of his constitutional rights. This Court ordered that

the case be referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3)

and the Amended Order for the Adoption of Local Rules for the Assignment of Duties to United

States Magistrate Judges.

       The Defendant Sgt. Chandler has filed a motion for summary judgment. The Magistrate
Judge issued a Report recommending that the motion be granted as to claims for monetary damages

against Sgt. Chandler in his official capacity and denied in all other respects. No objections were

filed to this Report; accordingly, the parties are barred from de novo review by the District Judge
of those findings, conclusions, and recommendations and, except upon grounds of plain error, from

appellate review of the unobjected-to factual findings and legal conclusions accepted and adopted
by the district court. Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th

Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243




                                                  1
(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly

        ORDERED that the Report of the Magistrate Judge (docket no. 94) is ADOPTED as the

opinion of the District Court. It is further
        ORDERED that the Defendant Sgt. Chandler’s motion for summary judgment (docket no.

65) is GRANTED as to his claim of immunity from monetary damages against him in his official

capacity. It is further ORDERED that the motion for summary judgment is DENIED in all other

respects.
                   So ORDERED and SIGNED September 25, 2019.




                                                             ____________________________
                                                              Ron Clark, Senior District Judge




                                                 2
